963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roosevelt WIGGINS, Plaintiff-Appellant,v.James G. MARTIN;  Joseph L. Anderson;  Robert C. Lewis;Danny C. Stewart;  Randy Lee;  Clarence E. King;Mike Pierce;  Bill Shorts, Defendants-Appellees.
No. 92-6121.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 16, 1992Decided:  May 26, 1992

Roosevelt Wiggins, Appellant Pro Se.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roosevelt Wiggins appeals from the district court's order denying his Fed.  R. Civ. P. 59 motion to reconsider its dismissal of his 42 U.S.C. § 1983 (1988) action as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that there was no abuse of discretion either in denying Plaintiff's postjudgment motion or in the court's dismissal of the action pursuant to § 1915(d) (1988).  Accordingly, we affirm on the reasoning of the district court.  Wiggins v. Martin, No. CA-91-682CRT-BR (E.D.N.C. Nov. 6 and Dec. 5, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED